Citation Nr: 1231424	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-21 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for lumbar degenerative disc disease and lumbar spinal stenosis (claimed as a low back condition).  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to January 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied entitlement to service connection for lumbar degenerative disc disease and lumbar spinal stenosis (claimed as a low back condition).  

In January 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  At the hearing, the Veteran waived initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2011).  

This case was previously before the Board in March 2010, at which time, the Board denied service connection for lumbar degenerative disc disease and lumbar spinal stenosis (claimed as a low back condition).  The Veteran appealed the Board's March 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated September 2010, the Court granted a Joint Motion for Remand, vacated the March 2010 Board decision, and remanded the case for compliance with the terms of the joint motion.  

In January 2011, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The weight of the competent, credible, and probative evidence does not establish that the Veteran's lumbar degenerative disc disease and lumbar spinal stenosis (claimed as a low back condition) is related to his active military service. 


CONCLUSION OF LAW

Degenerative disc disease and lumbar spinal stenosis (claimed as a low back condition) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the November 2008 letter sent to the Veteran.  In the letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  The letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the November 2008 VCAA letter to the Veteran included the type of evidence necessary to establish a disability rating or effective date for the disability on appeal should the claim be granted.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, VA has obtained the Veteran's service treatment records, private treatment records, and VA outpatient treatment records.  The Board notes that additional service treatment records were requested by the RO pursuant to the January 2011 Board remand.  Specifically, the RO was requested to contact the National Personnel Records Center (NPRC) and obtain the Veteran's clinical records and inpatient records from the United States Naval Hospital in St. Albans, New York.  See the January 2011 Board remand.  The NPRC responded in November 2011 that results for such records were negative, and it was formally determined that the records were unavailable for review.  See the April 2012 VA memorandum.  The Board notes that the Veteran was requested to send in the necessary medical records if he had them; however, as of this date, there has been no response from the Veteran regarding the additional records from the U.S. Naval Hospital in St. Albans, New York.  

The Veteran was also provided a VA examination in connection with his claim, which is found to be adequate for rating purposes.  The examiner reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

II.  Decision  

The Veteran contends that his degenerative disc disease and spinal stenosis of the lumbar spine is related to his active military service.  Specifically, the Veteran contends that his current low back disability was caused during active service, when he fell off the wing of an aircraft and spent eight days in a hospital in traction as a result.  The Veteran asserts that service connection is warranted for his current back disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131(West 2002).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the clam or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service treatment records include a May 1952Report of Medical History which does not show complaints of recurrent back pain.  The May 1952 examination notes a normal spine, and the Veteran's spine was normal upon entry into service.  In April 1956, the Veteran reported to sick call with complaints of a sore back and a possible back sprain from a lifting aircraft accident.  The Veteran returned to sick call in October 1957 with continuing back complaints.  Specifically, the Veteran complained of hurting his back when he bent over to wipe a windshield and could not straighten his back thereafter.  He complained of severe stabbing pain in the lumbar region that did not radiate, and the physician noted that the Veteran had the same symptoms the year before.  Examination revealed tenderness over the lumbar spine with no spasms.  X-rays showed no evidence of a fracture, but noted some asymmetry of the lumbosacral facets and a spina bifida of S1.  Repeat x-rays showed no other abnormalities.  The physician changed the initial diagnosis of a lumbar spine fracture at L-5 to a diagnosis of lumbar strain.  Upon discharge from service in January 1959, clinical evaluation of the spine was normal, as reflected on the January 1959 report of medical examination.  On his January 1959 report of medical history, the Veteran denied having or previously having arthritis or rheumatism or bone, joint, or other deformity.  However, he reported receiving treatment at St. Albans Naval Hospital, and the examining physician noted that the Veteran was treated for a sprained back at the facility for approximately 8 days, with no subsequent back trouble.  See the January 1959 report of medical history.  

Post service treatment records are silent to any complaints of or treatment for a low back disability until October 2002.  Private x-ray testing conducted in October 2002 showed a minimal degree of degenerative changes at T12-L1 and L1-L2.  Thereafter, in July 2008, results from a private MRI revealed spondylitic changes at the L3-4 level with mild anterolisthesis of L3 on L4.  There was also mild narrowing of the anteroposterior spinal canal at the same level, a slightly narrowed L4-5 foramen on the left, and additional bulging discs and facet degenerative changes.  There was no focal disc herniation identified.  See the July 2008 private MRI report.  VA outpatient treatment records dated October 2008 note complaints of lower back pain.  

Based upon the evidence in the claims file, the first objective showing of chronic low back problems was demonstrated in private treatment records in October 2002, many years after service.  The Board acknowledges that the Veteran has contended, in essence, that his low back problems have existed since his military service.  The Board has considered the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology.  However, the evidence weighs against the Veteran's claim in this regard.  The weight of the evidence does not show chronic low back disorder during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  The Veteran's service treatment records show that he complained of back pain during service but at the time of the January 1959 examination, there were no complaints of back pain and the clinical evaluation of the spine was normal.  In addition, the post service treatment reports do not show any complaints or diagnoses related to the back until October 2002.  In addition, the gap between separation from service and reported symptoms related to his low back disability can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board acknowledges that the Veteran is competent to give evidence about what he has experienced; for example, he is competent to discuss his current symptomatology and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  It is acknowledged that the Veteran has asserted throughout this appeal that he incurred his current low back disability after falling off the wing of an aircraft.  He as contended that an injury developed, which never resolved and he has since endured low back problems.  Thus, his statements can be construed as alleging a continuity of residuals of a low back disability since his military service.  However, the Board finds that the allegations of continuity are not credible.  While the Veteran was treated for a lumbar spine strain during active service, no lumbar spine disability was noted upon separation, and no post service reference was made to low back pain or to a lumbar spine disability until 2002.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  As such, continuity of symptomatology has not been established, and the Veteran's testimony regarding his disability, standing alone, are not sufficiently credible to provide probative information.  

The Board further finds that the weight of the evidence demonstrates that the Veteran's current low back disorder (lumbar degenerative disc disease and lumbar spinal stenosis) is not related to active service.  In January 2009, the Veteran was afforded a VA examination to determine the etiology of the low back disorder.  The Veteran complained of developing back pain through the years, which has progressively worsened over the past few years.  He reported experiencing pain when sitting, standing, and bending for long periods of time.  He denied having incapacitating episodes or flare-ups, but admitted to sensation changes shooting down his leg and occasionally wearing a back brace.  Upon review of the claims file, the VA examiner noted the October 1957 back strain diagnosis after bending over to clean an airplane windshield, which also later resolved.  After physical examination testing, the VA examiner diagnosed the Veteran with lumbar degenerative disc disease and lumbar spinal stenosis.  In a March 2009 VA addendum opinion, the same VA examiner concluded that the Veteran's current lumbar spine disorder is less likely as not due to his military service.  He explained that based upon a review of the claims file and results from the physical examination, degenerative disc disease and lumbar stenosis is due to long term wear and tear, and old age, and not due to lumbar strain.  

In support of the claim, the Veteran submitted a letter from his treating chiropractor, M.E.M., dated January 2010.  Dr. M.M. stated that he treated the Veteran during the summer of 2008 for a spinal condition.  The chiropractor further stated that the Veteran reported sustaining injuries after falling off an airplane wing during his active duty service.  He opined that the injuries the Veteran sustained were consistent with an accident of this nature, considering the symptomatology and chiropractic probability.  The chiropractor further stated that due to the structural weakness of the spine traumatically induced and neurological defects manifested, it was apparent that the symptoms could be recurrent as well as subject to periods of unprovoked exacerbation and remission.  He stated that it was characteristic of an acute traumatic injury of this magnitude, where the ligamentous and muscular tissues have been injured, that the problem of permanent damage to the ligamentous and capsular structure of the joints, as well as to the intervertebral disc remains.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

Medical evidence is not limited to that which is provided by doctors.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, the probative value of a medical opinion is also based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board notes, however, that the absence of claims file review does not necessarily render an examination inadequate or reduce the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 305 (2008); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

After review of the evidence, the Board finds that the January 2010 private medical opinion is not as probative as the results from the January 2009 VA examination and March 2009 VA addendum opinion.  As mentioned previously, the Veteran has submitted an opinion from his treating chiropractor in which the chiropractor opined that the Veteran's current spinal condition was associated with the injuries the Veteran sustained when he fell off an airplane wing during active service.  While the conclusions of a medical professional are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The examiner's opinion is based on an inaccurate history as provided by the Veteran.  While he reported that he fell off an airplane wing, the contemporaneous service treatment records show that the back complaints were made after lifting and after bending over to wipe a windshield.  The chiropractor provided treatment for the Veteran's low back disorder in the summer of 2008, nearly 49 years after the Veteran's discharge from service.  Moreover, the chiropractor did not base his opinion on a review of the claims file or the service medical records, but rather relied on the Veteran's report of his injuries nearly 50 years ago.  As such, the Board finds that such an opinion is not persuasive, as it appears to have been based solely on the Veteran's own reported history, and not on consideration of the actual, contemporaneous medical evidence which does not support the Veteran's contentions as to how the back injury was incurred.  The Board points out that, as a medical opinion can be no better than the facts alleged by the Veteran, an opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 179, 180 (1993). 

On the contrary, the contemporaneous evidence tends to show that while the Veteran was treated for a lumbar strain in 1957, during his active service, that the record is silent as to any complaints of low back pain until 2002, and that his current degenerative disc disease and spinal stenosis was not diagnosed until nearly 49 years after his active service.  Review of the record shows that, at his January 1959 separation examination, the examiner noted that the Veteran had a lumbar strain in October 1957 with no further problems.  Despite the Veteran's contentions of treatment for back problems since service, the record was silent to any complaints or diagnosis of any lumbar spine condition until 2002, when x-rays revealed mild degenerative changes.  Additionally, in the March 2009 VA medical opinion, the VA examiner opined that after review of the record, including the service treatment records, it was less likely than not that the Veteran's current degenerative disc disease and spinal stenosis was due to active duty.  Rather, the examiner opined that the Veteran's current degenerative disc disease and spinal stenosis was due to long term wear and tear, and old age, not to his lumbar sprain/strain.  This opinion was based on an examination of the Veteran and review of the claims file.  The examiner provided a rationale for his opinion.  The Board finds that this opinion is the most probative evidence and it weighs against the claim.  

The Veteran also submitted a statement from his wife.  The Veteran's wife stated that over the years, the Veteran experienced many problems with his lower back that was treated both by medical doctors and chiropractors.  At times the pain was mild and was relieved with rest, while at other times prescription medications and painkillers were needed.  The Veteran's wife also stated that the Veteran's current primary physician recommended a consultation with an orthopedic surgeon, who eventually recommended daily painkillers and physical therapy.  See the January 2010 letter.  The Board acknowledges the statement and finds it both credible and competent to state her recollection.  However, the statement contains no discussion of the time frame of the symptoms.  Additionally, the statement fails to provide sufficient detail to show continuity of symptoms after service and therefore neither statement is probative to establish continuity.  Thus, the statement has no probative value in establishing continuity of symptoms.  

The weight of the competent, probative and credible evidence does not establish a relationship between the Veteran's current low back disorder and his military service.  The nexus opinion of record in March 2009 that included a review of the claims file and an accurate version of the Veteran's history, and was supported by sound reasons, weighs against the claim.  The Board finds the evidence showing no chronic low back symptoms and no continuous symptoms after service separation outweighs the Veteran's more recent contentions regarding in-service low back disorder symptoms and post-service low back disorder symptoms.  

The Veteran has asserted that his current low back disorder is causally related to active service.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances involving only observable factors, the question of causation here involves complex issues that the Veteran is not competent to address.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for lumbar degenerative disc disease and lumbar spinal stenois (claimed as a low back condition), and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for lumbar degenerative disc disease and lumbar spinal stenosis (claimed as a low back condition) is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


